DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
The reasons for allowance are based on the following:
Claims 1, 12, and 20:
display a first chart comprising at least a first axis; receive a query comprising at least a user-selected portion of the first chart along at least the first axis of the first chart; analyze at least the user-selected portion of the first chart to determine a first set of features associated with the user-selected portion of the first chart; generate an index of a plurality of sub-charts, wherein generating the index comprises at least: determining a plurality of sub-charts based on at least a portion of a second chart; analyzing the respective sub-charts to determine respective second sets of features; and generating the index of at least the plurality of sub-charts and respective second sets of features; compare, using at least the index, the first set of features to one or more of the second sets of features associated with the respective sub-charts to determine an amount of similarity between each combination of the first set of features and the one or more of the second sets of features; and in response to determining that the first set of features has a threshold amount of similarity to one of the second sets of features: determine one of the sub-charts that is associated with the one of the second sets of features; and output for display, as a response to the query, at least a representation of the one of the sub-charts.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner also notes that a terminal disclaimer was requested, and agreed to be filed by Attorney Scott A. Cromar as discussed in the Interview Summary Form on December 23rd, 2021.

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:

	1.) Kraut (US 2012/0272186 A1), User interface for data comparison.

	2.) Dang et al. (US 2010/0231595 A1), Large scale data visualization with interactive chart.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUSAM TURKI SAMARA whose telephone number is (571)272-6803.  The examiner can normally be reached on Monday - Thursday, Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on (571)-272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 






/HUSAM TURKI SAMARA/Examiner, Art Unit 2161

/ETIENNE P LEROUX/Primary Examiner of Art Unit 2161